ORDER

LOURIE, Circuit Judge.
It appears that this court lacks jurisdiction over Patricia Watkins Fromal’s appeal.
On July 30, 2001, the United States District Court for the District of Columbia dismissed for improper venue Fromal’s claims for civil rights violations under 42 U.S.C. § 1983 and for federal RICO violations under 18 U.S.C. § 1961. Our review authority over appeals from the United States district courts is limited primarily to cases arising under the patent laws and certain claims against the federal government for money damages not exceeding $10,000. See 28 U.S.C. § 1295. Claims for civil rights and RICO violations do not fall within our limited jurisdiction. Therefore, absent objection, the court will transfer this appeal to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
Absent objection within 14 days of the date of filing of this order, the appeal will be transferred to the D.C. Circuit pursuant to 28 U.S.C. § 1631.